Citation Nr: 1630550	
Decision Date: 08/01/16    Archive Date: 08/11/16

DOCKET NO.  08-05 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUE

Entitlement to an increased rating for residuals of a right ankle fracture in excess of 10 percent prior to May 14, 2009, and in excess of 20 percent thereafter.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

The Veteran and P.L.R.


ATTORNEY FOR THE BOARD

James R. Springer, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1965 to January 1968. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 1999 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Reno, Nevada.

The Veteran testified at a Board videoconference hearing before the undersigned Acting Veterans Law Judge in February 2010.  A transcript of the hearing is associated with the record.

In a decision dated in November 2010, the Board denied the Veteran's claim, and he appealed the decision to the United States Court of Appeals For Veterans Claims (Court).  In December 2011, the Veteran's attorney and VA's General Counsel submitted a Joint Motion for Remand (JMR).  In an Order dated that same month, the Court granted the JMR, vacating the November 2010 Board decision, in part, and remanding the case for further appellate review consistent with the JMR.

In a decision dated in September 2012, the Board granted a 20 percent rating for right ankle fracture residuals, effective May 29, 2009; granted a 50 percent rating for fracture residuals of right wrist, status post-operative; and found that the rating decisions of March 1972 and March 2005 were not clearly and unmistakably erroneous.  Notably, while the Board granted a 50 percent rating for the service-connected right wrist disability, the Board's Order reflected that the Veteran's increased rating claim for the right wrist disability had been denied.  

In April 2014, the Veteran appealed a portion of the September 2012 Board decision to the Court, including the issue of entitlement to an increased rating for residuals of a right ankle fracture in excess of 10 percent prior to May 14, 2009, and in excess of 20 percent thereafter; whether there was a clear and unmistakable error (CUE) in a March 2005 rating decision; and whether it was appropriate to refer the matter of incomplete paralysis of the peroneal nerve as secondary to his service-connected right ankle fracture residuals.  

The Veteran's appeal was addressed in a Memorandum Decision issued by the Court in December 2014.  However, in the interim, the Board issued a Corrective Order in August 2014, to reflect that the proper effective date for the award of a 20 percent rating for right ankle fracture residuals is May 14, 2009, and to reflect that a 50 percent rating for residuals of right wrist, status post-operative was granted.  

In an Order dated December 2014, the Court modified the September 2012 Board decision to reflect that entitlement to an increased rating of 50 percent for residuals of right wrist fracture, status post-bone graft repair, was granted and entitlement to an rating not to exceed 20 percent for right ankle fracture residuals was granted, effective May 14, 2009.  The Board notes, however, that this portion of the Court's Order had already been promulgated via the August 2014 Board Corrective Order.  

The Court, then, vacated the remaining part of the Board's September 2012 decision and remanded it for consideration in accordance with the Court's decision.  In the December 2014 Decision, the Court found that the Veteran had not appealed his favorable decision with regard to an increased 50 percent rating for residuals of a right wrist fracture and had abandoned his claim for a finding of CUE in a March 1972 rating decision.

In the December 2014 Decision, the Court also found that the September 2012 decision did not sufficiently discuss the jurisdictional posture of the Veteran's claims in regard to the original decision from which the current appeal stems.  In that regard, the Board originally found that the claims stemmed from a May 2007 rating decision.  The Court directed the Board to determine whether this appellate posture was actually correct or if the Veteran's appeal originated from a much earlier claim and, thus, nullified all subsequent decisions, to include the March 2005 rating decision upon which the Veteran has claimed CUE.

In the December 2014 Decision, the Court also found that the Board provided inadequate reasons and bases for the decision to refer, as opposed to remand, the issue of incomplete paralysis of the peroneal nerve as secondary to the service-connected right ankle fracture residuals and remanded that issue to the Board for further review.

In the June 2015 decision, the Board determined that the Veteran's claim for an increased rating stemmed from his September 1998 claim for an increased rating for his service-connected residual right wrist and right ankle disabilities, and the May 1999 rating decision that denied that claim.  Therefore, all further consideration shall be afforded from that time period forward for the scope of the present appeal.  

Additionally, the Board noted that all subsequent decisions were rendered nullities due to their lack of adherence to regulatory authority.  See 38 C.F.R. § 20.202.  To the extent that any such decisions were favorable, the Board afforded the Veteran the benefit of the error, to the extent that the Veteran's increased rating of 50 percent in that regard was based upon the actual evidence of record and no additional prejudice was shown as a result.  Furthermore, the Board noted that the Veteran had not expressed any dissatisfaction with that decision, as noted by the Court's findings.  Therefore, the Board concluded that the decision with regard to an increased rating for the right wrist should remain undisturbed.

The Board also found that it did not have jurisdiction over the issues of entitlement to service connection for incomplete paralysis of the peroneal nerve as secondary to the service-connected right ankle fracture residuals, as well as the issue of entitlement to service connection for a back disability.  Thus, it referred those matters to the agency of original jurisdiction (AOJ) for appropriate action.  See Godfrey v. Brown, 7 Vet. App. 398 (1995) (the Board does not have jurisdiction of an issue not yet adjudicated by the AOJ).  

The Board also found that, because the Veteran's claim for an increased rating for his right ankle disability stemmed from his September 1998 claim and the May 1999 rating decision never became final, the issue of whether there was CUE in the March 2005 rating decision was null and void, and dismissed the claim.

The Board then remanded the Veteran's claim for an increased rating for his service-connected right ankle disability for further development.  The claim has now returned for further appellate review.

In a November 2015 deferred rating decision, the AOJ noted that service connection for a back disability was granted, effective February 22, 2010.  The deferred rating decision also noted that the etiology of the Veteran's incomplete paralysis of the peroneal nerve should be addressed in the VA examination ordered by the Board.  However, the AOJ has still not adjudicated this issue.

The Board notes that pertinent VA treatment records were added to the record after the issuance of the March 2016 SSOC that have not been considered by the AOJ in connection with the claim currently before the Board, and the Veteran has not waived AOJ consideration.  See 38 C.F.R. § 20.1304 (2015).  However, as the Veteran's claim is being remanded for further development, the AOJ will have an opportunity to review these records.

The appeal is now being processed through the Veterans Benefits Management System (VBMS), with additional records stored in the Virtual VA system.

The issues of entitlement to service connection for peripheral neuropathy of the bilateral upper and bilateral lower extremities, entitlement to service connection for kidney failure as secondary to service-connected CAD, and entitlement to service connection for a pulmonary disease have been raised by the record in a January 2016 statement, but have not been adjudicated by the AOJ.  Finally, the Board once again notes that the issue of entitlement to service connection for incomplete paralysis of the peroneal nerve as secondary to service-connected right ankle fracture residuals has not been adjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over these issues, and they are referred to the AOJ for appropriate action.  See 38 C.F.R. §§ 3.155, 19.9(b) (2015).  

The appeal is REMANDED to the AOJ.  VA will notify the appellant if further action is required.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the increased rating claim remaining on appeal.

In the June 2015 remand, the Board determined that the evidence of record did not adequately reflect the current nature and severity of the Veteran's service-connected residuals of a right ankle fracture, and remanded the Veteran's claim so that he could be afforded a new VA examination.  In the remand directive, the Board instructed the AOJ to obtain documentation of any notice sent to the Veteran concerning the scheduled examination.

In January 2016, the AOJ initiated an examination request with the VA Medical Center (VAMC) in Las Vegas, Nevada.  The AOJ requested that VA include a copy of the examination notice letter to the Veteran's representative.  In a February 2016 e-mail between the AOJ and the VAMC, the VAMC indicated that the Veteran could not be reached by phone and he did not respond to a letter dated February 14, 2016.  In a March 2016 entry, the Veteran's examination was cancelled because he failed to respond to the February 2016 phone calls and letter.

The Board finds that the development directed in the last remand was not accomplished for the reasons described below.  The law mandates that where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. 268, 271 (1998).

Specifically, the Board notes that the supposed February 14, 2016 letter sent to the Veteran was not associated with record as was instructed by the June 2015 remand.  Therefore, it is unclear as to whether the letter was sent to the correct address and, therefore, whether the Veteran or his representative received proper notice of the examination.

Under the circumstances of outlined above, and in the interests of due process, the Board finds that, on remand, the Veteran should be given additional opportunity to report for a VA examination to address the current nature and severity of his service-connected residuals of a right ankle fracture.

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in the denial of his claim.  See 38 C.F.R. § 3.655(b) (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.  If the Veteran fails to report to the scheduled examination, the AOJ should obtain and associate with the claims file copy(ies) of any correspondence referencing the date and time of the examination-preferably, the notice of examination-sent to him by the pertinent VA medical facility.

Additionally, as this case must be remanded for the foregoing reasons, recent VA records should also be obtained.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c) (2014); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1. Obtain all outstanding VA treatment records dated from July 2016 to the present.  Follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards requesting records from Federal facilities.  All records and/or responses received should be associated with the claims file.

2.  After all records and/or responses received from each contacted entity have been associated with the claims file, schedule the Veteran for a VA examination by a qualified examiner to provide a current assessment of the severity of the Veteran's residuals of right ankle fracture.  The entire file should be made available to and be reviewed by the examiner, and it should be confirmed that such records were available for review.  All required testing must be performed.

In particular, the examiner is requested to take into account the findings in private medical records and VA outpatient treatment records showing instability requiring walking aids and a worsening of ankle symptoms.

The examiner should describe the nature and severity of all manifestations of the Veteran's residual right ankle disability.

Finally, in order for the Board to determine if the Veteran's service-connected residual right ankle disability renders him unemployable, the examiner must comment on the functional impairment caused solely by his service-connected disability.

3.  Notify the Veteran that it is his responsibility to report for any scheduled examination and to cooperate in the development of the claim, and that the consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2015).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained which shows that notice scheduling the examination was sent to the last known address.  It must also be indicated whether any notice that was sent was returned as undeliverable.

4.  Review the examination report to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, the AOJ must implement corrective procedures.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  After completing the above action and any other development as may be indicated by any response received as a consequence of the actions taken in the paragraphs above, the claim must be readjudicated.  If the claim remains denied, issue an SSOC that considers all evidence associated with the record since the March 2016 SSOC must be provided to the Veteran and his representative.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A.J. TURNIPSEED
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).



